EXAMINER AMENDMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 26, 2021, and August 24, 2022, are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on August 24, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,200,124 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
Claims 1-2, 4, 6, 11, 14-15, and 17 are modified by the Examiner amendment contained herein.
Claims 1-20 are currently pending and are allowed.


Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Josephine Paltin (Reg. No. 62,587) on August 23, 2022.
The application has been amended as follows:

In the claims:
For claim 1, make the following changes:
1. A method comprising: 
by a first computing device that manages a backup job in a data storage management system, identifying a data storage volume to be backed up in the backup job, 
wherein the first computing device comprises one or more hardware processors and computer memory, and 
wherein within the data storage management system a first backup resource is assigned to back up the data storage volume; 
by the first computing device, determining that a first data storage resource, which is configured to host the data storage volume, is in a partnered configuration with a second data storage resource, 
wherein the first computing device is distinct from and operates outside of both the first data storage resource and the second data storage resource; 
based on determining the partnered configuration between the first data storage resource and the second data storage resource, and further based on determining that the data storage volume is currently hosted by the second data storage resource as a failover from the first data storage resource, 
assigning by the first computing device a second backup resource,  to replace the first backup resource, to back up the data storage volume in the backup job, 
wherein the second backup resource comprises at least one media agent configured to back up the data storage volume from the second data storage resource into one or more secondary copies of data backed up from the data storage volume; and 
wherein the second backup resource assigned for the backup job is closer to the second data storage resource, based on a measure of proximity, than the first backup resource, which is closer, based on the measure of proximity, to the first data storage resource and which is distinct from the second backup resource.


For claim 2, make the following changes:
2. The method of claim 1, wherein the first data storage resource comprises a first data storage server cluster, and wherein the second data storage resource comprises a  second data storage server cluster that is distinct from the first data storage server cluster.


For claim 4, make the following changes:
4. The method of claim 1, wherein for backing up data from  one of the data storage resources that is in the partnered configuration , the first computing device is configured to assign a backup resource that is closer, based on the measure of proximity, to whichever one of  the data storage resources is currently hosting a data storage volume comprising the data to be backed up.


For claim 6, make the following changes:
6. (Currently Amended) The method of claim 1, wherein a storage policy for a subclient corresponding to data in the data storage volume specifies that the first backup resource is to be used for backing up the subclient; and 
wherein for backing up data of the subclient, the first computing device is configured to assign a backup resource that is closer, based on the measure of proximity, to whichever one of (i) the first data storage resource and (ii) the second data storage resource, that is currently hosting the data storage volume.


For claim 11, make the following changes:
11. The method of claim 1, wherein a subclient is defined by an association with an application, and wherein a data agent specific to the application identifies  at least one snapshot of application data that is stored in the data storage volume, and wherein the backup job backs up the at least one snapshot using the second backup resource.

For claim 14, make the following changes:
14. A non-transitory computer-readable medium comprising instructions that, when executed by a computing device comprising one or more hardware processors and computer memory, cause the computing device to perform operations comprising: 
executing a storage manager for managing backup jobs in a data storage management system, 
wherein a storage policy within the data storage management system specifies that a first backup resource is to be used for backing up a data storage volume; 

by the storage manager, determining that a first data storage resource, which is configured to host the data storage volume, is in a partnered configuration with a second data storage resource, 
wherein the computing device that executes the storage manager is distinct from and operates outside both of: the first data storage resource and the second data storage resource;
by the storage manager, based on determining the partnered configuration between the first data storage resource and the second data storage resource and further based on determining that the data storage volume is currently hosted by the second data storage resource as a failover from the first data storage resource, 
assigning a second backup resource to back up the data storage volume in  a backup job, wherein the second backup resource replaces  the first backup resource specified in the storage policy, 
wherein the second backup resource is configured to back up the data storage volume from the second data storage resource into one or more secondary copies; and 
wherein the second backup resource assigned for the backup job is closer to the second data storage resource, based on a measure of proximity, than the first backup resource, which is closer, based on the measure of proximity, to the first data storage resource and which is distinct from the second backup resource.


For claim 15, make the following changes:
15. The non-transitory computer-readable medium of claim 14, wherein the first data storage resource comprises a first data storage server cluster, and wherein the second data storage resource comprises  a second data storage server cluster that is distinct from the first data storage server cluster.


For claim 17, make the following changes:
17. The non-transitory computer-readable medium of claim 14, wherein for backing up data from  one of the data storage resources that is in the partnered configuration , the storage manager is configured to assign a backup resource that is closer, based on the measure of proximity, to whichever one  the data storage resources that is currently hosting a data storage volume comprising the data to be backed up.


Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
A search of the prior art was conducted and relevant prior art that was found and considered pertinent to the applicant's disclosure is listed in the attached PTO-892.  
Some of the prior art found, such as Keremane et al. (U.S. Patent No. 10,503,619), Gokhale et al. (U.S. Patent Publication No. 2014/0337664), and Raissinia et al. (U.S. Patent Publication No. 2015/0350027), teach several aspects of the claims. When considered in combination, however, they only suggest failover between two clusters (which would correspond to the data storage resources in the claims) using a storage manager operating within one of the clusters.  Other prior art was found which teaches using a centralized storage manager (which would correspond to the computing device that manages the backup in the claims).  However, the additional prior art found would not be obviously combinable with Keremane in view of Gokhale due to Keremane and Gokhale involving failover between separate storage managers within each cluster.  
Other prior art teaches failover between backup servers/resources.  For example, Tu et al. (U.S. Patent No. 8,868,726) teaches pairing a client system with a backup server in a plurality of backup servers based on a measure of network proximity between the client system and the backup server.  The client system may be paired to the backup server after a failover from an alternative backup server and/or after determining that an alternative backup server is busy.  
While the prior art teaches failover between backup resources due to a problem with one of the backup resources and using proximity as a factor when determining which backup resources to be used, it does not teach replacing backup resources based on proximity as a result of detecting a failover between primary data storage resources, as described in the amended independent claim 1.  Independent claim 14, as amended herein, contains similar limitations as the amended claim 1.
The Examiner has determined that none of the prior art found explicitly teaches or would reasonably suggest to one of ordinary skill in the art the combination of limitations in independent claims 1 and 14, as amended, when the claims are considered as a whole.   Claims 2-13 depend upon claim 1 and claims 15-20 depend upon claim 14. 
Accordingly, claims 1-20 are allowed.
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113